EXHIBIT 10.3

 

SONICWALL, INC.

 

MATTHEW MEDEIROS EMPLOYMENT AGREEMENT

 

As amended and restated July 29, 2004

 

This Agreement is entered into as of July 29, 2004 (the “Effective Date”) by and
between SonicWALL, Inc. (the “Company”) and Matthew Medeiros (“Executive”) and
amends and restates in its entirety that certain Employment Agreement dated as
of March 14, 2003 by and between the Company and Executive (the “Initial
Employment Agreement”).

 

RECITALS

 

A. This Agreement is intended to strongly encourage Executive to remain with the
Company.

 

B. The Company’s Board of Directors (the “Board”) believes that it is in the
best interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment and to motivate Executive to maximize the
value of the Company for the benefit of its stockholders.

 

C. The Board also believes that it is in the best interests of the Company and
its stockholders to provide Executive with severance benefits upon certain
terminations of his employment, including ninety days prior to and within one
year following a Change of Control, which provides Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

 

AGREEMENT

 

1. Duties and Scope of Employment.

 

(a) Positions; Employment Commencement Date. Executive commenced employment
under this Agreement upon March 14, 2003 (the “Employment Commencement Date”).
Executive shall continue to serve hereunder as President and Chief Executive
Officer, reporting to the Board. On the Employment Commencement Date, Executive
was appointed as a member of the Board. The period of Executive’s employment
hereunder is referred to herein as the “Employment Term.”

 

(b) Obligations. During the Employment Term, Executive shall continue to devote
his full business efforts and time to the Company. Subject to the prior formal
approval of the Board or its Compensation Committee, which shall not
unreasonably be withheld, Executive may join the Boards of Directors of two (2)
non-competitive companies. Upon joining such non-competitive boards, Executive
shall continue to devote the time and energy necessary to carry out his duties
as described herein.



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 2 of 11

 

(c) Duties. Executive shall have the customary duties of a President and Chief
Executive Officer and such duties as are specified in the By-Laws of the
Company.

 

2. At-Will Employment. Executive and the Company understand and acknowledge that
Executive’s employment with the Company constitutes “at-will” employment.
Subject to the Company’s obligation to provide severance benefits as specified
herein, Executive and the Company acknowledge that this employment relationship
may be terminated at any time, with or without good cause or notice or for any
or no cause, at the option of either the Company or Executive.

 

3. Compensation.

 

(a) Base Salary. While employed by the Company, the Company shall pay Executive
as compensation for his services a base salary at the annualized rate of Four
Hundred and Fifty Thousand Dollars ($450,000) (the “Base Salary”). Such salary
shall be paid periodically in accordance with normal Company payroll practices
and subject to the usual, required withholding. Executive’s Base Salary shall be
reviewed at least annually by the Compensation Committee of the Board for
possible adjustments in light of Executive’s performance and competitive data.
Such adjustment shall not reduce Executive’s then-current Base Salary unless
part of a Company-wide pro rata reduction and in which the Base Salary of all
other executive officers of the Company are reduced pro rata unless the
Executive provides his prior consent.

 

(b) Bonuses. During the Employment Term, the Company’s annual incentive bonus
plan shall provide Executive with an on-target bonus opportunity equal to 100%
of his Base Salary, with a maximum payout of 200% of Base Salary. During the
Employment Term, Executive and the other officers, senior management and key
employees, shall be eligible to participate in bonus plans based on milestones
to be established by the Board or its Compensation Committee in consultation
with Executive on or before the end of the first quarter of each year; subject
to obtaining shareholder approval in the event that the Compensation Committee
of the Board decides to seek shareholder approval of a performance-based bonus
plan that qualifies under Section 162(m) of the Internal Revenue Code, as
amended (the “Code”). The bonus plans specified in this paragraph shall be
referred to herein as the “Annual Bonus Plan.”

 

(c) Stock Option. Executive has received a Stock Option grant of Two Million
Four Hundred Thousand (2,400,000) shares of Company shares (the “Stock Option”),
pursuant to the Company’s 1998 Stock Option Plan (the “1998 Option Plan”) and
form of Agreement thereunder, modified as specified herein (the “Option
Agreement”), with a strike price equal to 100% of the Fair Market Value (as such
term is defined in the 1998 Option Plan) on the grant date. The Stock Option
shall vest 100% over four years, 25% after the first year (measured from the
Employment Commencement Date) and monthly vesting as to 1/48th of the shares
originally covered by the Stock Option thereafter, conditioned upon Executive’s
continuous service as an employee, director or consultant to the Company as of
each vesting date. Vesting began effective as of the Employment



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 3 of 11

 

Commencement Date. To the extent permitted by law, the Stock Option shall
qualify as an Incentive Stock Option under Section 422 of the Code. The Stock
Option shall be for a term of ten (10) years (or shorter upon termination of
continuous service to the Company whether as an employee, director or
consultant, subject to the terms in this Agreement). Except as specified
otherwise herein, the Stock Option is in all respects subject to the terms,
definitions and provisions of the Company’s 1998 Stock Option Plan and the
standard form of stock option agreement thereunder, which documents are
incorporated by reference. If there is any conflict between this Agreement and
the 1998 Stock Option Plan or Stock Option, the terms of this Agreement shall
govern. Commencing in January of 2005 (or earlier at the sole discretion of the
Compensation Committee of the Board), Executive will be eligible to be
considered for future stock option grants.

 

(d) Employee Benefits. During the Employment Term, Executive shall be eligible
to participate in the employee benefit plans maintained by the Company that are
applicable to other senior management to the full extent provided for under
those plans. Subject to Executive’s insurability at standard rates, the Company
shall reimburse Executive the premiums for a $1,000,000 face value policy of
term life insurance (the “Term Life Insurance”) in addition to any group
coverage otherwise provided by the Company.

 

(e) Vacation. Executive shall receive up to three weeks’ paid-time off (“PTO”)
per full year of employment, subject to the Company’s PTO accrual policy.

 

(f) Golden Parachute Excise Tax – Best Results. Payments and benefits under this
Agreement shall be made without regard to whether the deductibility of such
payments or benefits (or any other payments or benefits to or for the
Executive’s benefit) would be limited or precluded by Section 280G of the Code
and without regard to whether such payments or benefits (or any other payments
or benefits) would subject the Executive to the federal excise tax levied on
certain “excise parachute payments” under Section 4999 of the Code; provided,
that if the total of all payments and benefits to or for the Executive’s
benefit, after deduction of all state and federal taxes (including the tax set
forth in Section 4999 of the Code, if applicable) with respect to such payments
and benefits (the “total after-tax payments”), would be increased by the
limitation or elimination of any payment or benefit under this Agreement,
amounts payable and benefits receivable under this Agreement shall be reduced to
the extent, and only to the extent, necessary to maximize the total after-tax
payments. The determination as to whether and to what extent payments and/or
benefits under this Agreement are required to be reduced in accordance with the
preceding sentence shall be made by agreement between the Executive and the
independent public accounting firm of the Company (whose fees and expenses shall
be borne solely by the Company). To the extent that any elimination or reduction
of payments or benefits is made in accordance with this Section 3(f), the
determination as to the order in which payments and benefits shall be eliminated
or reduced shall be made by the Executive to result in Executive receiving the
greatest after-tax benefit.



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 4 of 11

 

4. Eligibility for Severance Benefits. Executive will be entitled to the
payments and benefits described in Section 5 only if: (a) either (i) the Company
or any successor terminates Executive’s employment for a reason other than
Cause, death or Disability, or (ii) Executive voluntarily terminates employment
with the Company or any successor for Good Reason; and (b) Executive complies
with all of the terms of this Agreement.

 

5. Severance Benefits.

 

(a) Prior to Ninety Days Before a Change of Control or More Than One (1) Year
After a Change of Control. Prior to ninety days before a Change of Control or
more than one (1) year after a Change of Control, subject to Executive executing
and not revoking the form of release of claims in favor of the Company
substantially in the form attached hereto (the “Release”) and not breaching the
terms of Section 12 hereof, Executive shall receive (i) a lump-sum equal to
twelve (12) months salary in a lump sum, and (ii) an additional lump-sum payment
determined by averaging the target percentages achieved under the Annual Bonus
Plan with respect to any Company fiscal year quarters already concluded in the
year of termination (the “Severance Target Bonus Percentage”) and multiplying
the Severance Target Bonus Percentage by 150% of Base Salary; provided, however,
that if Executive’s termination occurs in the first quarter of a Company fiscal
year, then the Severance Target Bonus Percentage shall be equal to the target
percentage achieved in the most recently concluded fiscal year.

 

EXAMPLE 1: Executive’s Base Salary is $500,000. Executive is terminated without
Cause prior to 90 days before a Change of Control in the third quarter of the
Company’s fiscal year. In the first quarter of that year, Executive achieved a
target percentage under the Annual Bonus Plan equal to 150% of target. In the
second quarter, Executive achieved a target percentage under the Annual Bonus
Plan equal to 0% of target. Subject to Executive satisfying the conditions for
receiving a severance payment, Executive will receive a lump-sum payment equal
to $500,000 + (.75)($750,000) = $1,062,500, less applicable withholding.

 

EXAMPLE 2: Executive’s Base Salary is $500,000. Executive is terminated without
Cause prior to 90 days before a Change of Control in the first quarter of the
Company’s fiscal year. In the most recently concluded Company fiscal year,
Executive achieved a target percentage equal to 100% of target. Subject to
Executive satisfying the conditions for receiving a severance payment, Executive
will receive a lump-sum payment equal to $500,000 + (1.0)($750,000) =
$1,250,000, less applicable withholding.

 

(b) Ninety Days Before a Change of Control Through One (1) Year After Change Of
Control. If within the period commencing ninety days prior to a Change of
Control through one (1) year following a Change of Control (the “Change of
Control Period”), Executive’s employment with the Company terminates, then
subject to the Executive’s executing and not revoking the Release and not
breaching the terms of Section 12 hereof, Executive shall immediately receive
(i) a



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 5 of 11

 

lump sum payment equal to two (2) years’ Base Salary, (ii) accelerated vesting
as to all Company stock options and other Company equity compensation then held
by Executive, and (iii) a pro-rated bonus under the Annual Bonus Plan, payable
at the same time and to the same extent as other senior Executives’ of the
Company payments pursuant to the Annual Bonus Plan, pro-rated according to the
percentage of the applicable fiscal year Executive is with the Company,
calculated as the number of days from the commencement of the fiscal year to the
termination date over 365.

 

(c) Accrued Wages, Paid Time Off, Expenses, Option Vesting and Exercise and
Benefits. If Executive is entitled to severance benefits under Section 5(a) or
5(b), the Company shall also pay Executive (i) any unpaid base salary due for
the periods prior to the Termination Date, (ii) all accrued and unused paid time
off (PTO) through the Termination Date, and (iii) following Executive’s
submission of profit and expense reports, the total unreimbursed amount of
expenses incurred by Executive in Executive’s duties of employment with the
Company that are reimbursable in accordance with the Company’s then-existing
policies. These payments shall be made promptly upon Executive’s employment
termination with the period of time mandated by law. Executive shall have one
year from the date of termination to exercise all vested and unexercised stock
options, including the vesting which has occurred as a result of any
acceleration provided by this Agreement.

 

The Company shall also reimburse Executive (and Executive’s eligible dependents)
for health, dental, vision and life insurance premium payments so that Executive
only pays the same amount as an employed senior Company executive with
comparable coverage for the period of time equal to the months of salary paid
under Sections 5(a)(i) or 5(b)(i), but only if Executive initially elects
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA, and subject to the maximum time period required to be made available to
Executive and his covered dependents under COBRA; provided however, that the
Company shall pay 100% of the Term-Life Insurance premiums during such period.

 

(d) Voluntary Termination; Involuntary Termination For Cause. If Executive
terminates his employment voluntarily without Good Reason or is involuntarily
terminated by the Company for Cause, then all the vesting of Executive’s stock
options shall terminate immediately and all payments of compensation by the
Company to Executive hereunder shall immediately terminate, except Executive
shall be paid all accrued and unpaid wages, including any bonus, PTO, and
expenses incurred by Executive in Executive’s duties of employment with the
Company that are reimbursable in accordance with the Company’s then-existing
policies upon Executive’s submission of proper expense reports. Such payments
will be paid promptly upon Executive’s employment termination and within the
time period mandated by law.

 

(e) Executive Ineligible For Other Severance, No Duty to Mitigate. If Executive
receives severance benefits under Sections 5(a) or (b) and (c), he expressly
waives the right to



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 6 of 11

 

receive severance benefits under any other severance plan or policy of the
Company. Executive is under no contractual or legal obligation to mitigate his
damages in order to receive the severance benefits provided hereunder.

 

(f) Definitions.

 

(i) “Cause” shall mean (i) Executive is convicted of or pleas nolo contendere or
guilty to a felony involving moral turpitude; provided that Executive may be
suspended without compensation or continued option vesting if charged with a
felony involving moral turpitude, with full reinstatement and back-pay if
Executive is subsequently exonerated or the charges are dismissed; (ii)
Executive engages in conduct that constitutes willful gross neglect or willful
gross misconduct resulting in either case in significant and demonstrable
economic harm to the Company, provided that no act or failure to act shall be
considered “willful” under this definition unless Executive acted, or failed to
act, with an absence of good faith and without a reasonable belief that
Executive’s action, or failure to act, was in the best interest of the Company;
(iii) an act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive; (iv) following delivery to Executive of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that Executive has not substantially performed his
duties, continued violations by Executive of Executive’s obligations to the
Company which are demonstrably willful and deliberate on Executive’s part;
provided, however, that failure of Executive to achieve certain results, such as
the Company’s business plan, that is not the result of Executive’s demonstrably
willful and deliberate dereliction of duty shall not constitute “Cause.”
Anything herein to the contrary notwithstanding, Executive’s employment shall
not be terminated for “Cause” above unless written notice stating the basis for
the termination is provided to Executive, Executive is given fifteen (15) days
after receipt of such notice to cure the neglect or conduct that is the basis of
such claim (but only with respect to curable actions or failures to act), and
Executive has an opportunity to be heard before the full Board of Directors,
and, after such hearing, there is a majority vote of the non-employee directors
of the Company to terminate Executive for Cause.

 

(ii) “Change of Control” shall mean the occurrence of any of the following
events:

 

(A) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(B) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets or its business; or



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 7 of 11

 

(C) The consummation of a merger, reverse merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or

 

(D) A change in the composition of the Board occurring within a two-year period,
as a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date upon which this Agreement was entered
into, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii), or (iii) above, or in connection with an actual or threatened proxy
contest relating to the election of directors to the Company.

 

(iii) “Disability” shall mean that the Executive has been unable to perform with
reasonable accommodation his duties as an employee of the Company (or any
subsidiary thereof that employs the Executive at such time) as the result of his
incapacity due to physical or mental illness, and such inability, at least 26
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least 30 days’ written notice by the
Company (or any subsidiary thereof that employs the Executive at such time) of
its intention to terminate the Executive’s employment.

 

(iv) “Good Reason” shall mean, without Executive’s written consent: (i) any
material diminution in Executive’s authority, duties or responsibilities as
described in Section 1(c) herein; provided, however, that a material reduction
in authority, duties, or responsibilities solely by virtue of the Company being
acquired and made part of a larger entity (as, for example, when the Chief
Executive Officer and President of the Company remains Chief Executive Officer
and President of the Company’s business operations that are a subsidiary or
division of the acquirer following a Change of Control) shall not by itself
constitute grounds for a “Good Reason; (ii) the failure of Executive to be
appointed to the Board of Directors (but not following his failure to be
re-elected to the Board); (iii) any reduction in Executive’s Base Salary or
target bonus opportunity other than a reduction effected by the Company or its
successor with respect to all executive officers as part of a general
readjustment of their compensation levels; (iv) a material reduction in the kind
or level of Executive’s benefits (other than equity compensation) to which he
was entitled immediately prior to such reduction, other than a reduction
effected by the Company or its successor with respect to all executive officers
as a part of a general readjustment of the benefits provided by the Company



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 8 of 11

 

or its successor; (v) a material reduction of the facilities and perquisites
(including office space and location) or secretarial and administrative support
available to Executive immediately prior to such reduction, other than a
reduction generally applicable to all senior management of the Company; (vi) a
relocation of Executive’s principal place of employment more than thirty-five
(35) miles from its current location; (vii) the failure of any
successor-in-interest to assume all of the obligations of the Company under this
Agreement; (viii) within one year following a Change of Control only, any act
which constitutes a constructive termination under the laws of California, or
(ix) the assignment of duties that are substantially inconsistent with
Executive’s training, education, professional experience and the job for which
he was initially hired hereunder.

 

Anything herein to the contrary notwithstanding, Executive’s employment shall
not be terminated for “Good Reason” above unless written notice stating the
basis for the termination is provided to the Company and the Company is given
fifteen (15) days after receipt of such notice to cure the neglect or conduct
that is the basis of such claim (but only with respect to curable actions or
failures to act). With respect to purported Good Reason terminations within one
year following a Change of Control only, for the purposes of any determination
regarding the applicability of Good Reason, the position taken by Executive
shall be presumed to be correct unless the Company, or its successor,
establishes, by clear and convincing evidence that such position is not correct.
Executive’s continued employment shall not constitute consent or a waiver of
Executive’s rights to assert Good Reason hereunder; provided that Executive may
only effect a termination for Good Reason with three months following the last
occur of actions or failures to act or Executive’s knowledge of the same giving
rise to the Good Reason. Executive’s death or Disability shall not terminate the
right of Executive’s estate or heirs to assert Good Reason if such right existed
at the time of Executive’s death or Disability. Following a Change of Control
only, if Executive is assigned new authorities, duties or responsibilities by
the Company or successor, Executive shall also be provided a written statement
which explains in detail the authorities, duties or responsibilities Executive
has been assigned and an explanation why such authorities, duties or
responsibilities do not constitute grounds for a Good Reason termination.
Following a Change of Control only, the failure to provide such written
explanation shall be an admission by the Company that Executive has Good Reason
to voluntarily terminate his employment.

 

6. Death or Total Disability of Executive. Upon Executive’s death or Disability
while Executive is an employee of the Company, then employment hereunder shall
automatically terminate and all payments of compensation by the Company to
Executive hereunder shall immediately terminate (except as to amounts already
earned), and all vesting of Executive’s stock options shall terminate
immediately.

 

7. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company. Any such successor
of the Company shall be deemed substituted



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 9 of 11

 

for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” shall include any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement shall be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation
hereunder shall be null and void.

 

8. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (a) delivered
personally or by facsimile, (b) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (c) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:

 

If to the Company:    SonicWall, Inc.      1143 Borregas Ave.      Sunnyvale, CA
94089      Attn: General Counsel If to Executive:    Matthew Medeiros      at
the last residential address known by the Company.

 

9. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

10. Entire Agreement. This Agreement and the agreements referenced herein and
the Non-Disclosure and Invention Assignment Agreement entered into by and
between the Company and Executive represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersede and replace any and all
prior agreements and understandings concerning Executive’s employment
relationship with the Company, including the initial employment agreement by and
between the Company and Executive dated as of March 14, 2003.

 

11. Dispute Resolution. The Executive and the Company shall first meet to settle
any dispute through good faith negotiations or non-binding mediation. If not
settled by good faith negotiation or non-binding mediation between the parties
within thirty (30) days from the date one party requests in writing to meet the
other party, then to the extent permitted by law, any dispute or controversy
arising out of, relating to or in connection with this Agreement, or the
interpretation, validity,



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 10 of 11

 

construction, performance, breach or termination thereof, shall be finally
settled by binding arbitration, provided, however, that the parties retain their
right to, and shall not be prohibited, limited or in any other way restricted
from, seeking or obtaining equitable relief from a court having jurisdiction
over the parties. Such arbitration shall be conducted in accordance with the
employment arbitration rules of the American Arbitration Association in effect
at that time, and the requirements of Armendariz v. Foundation Health (2000) 24
Cal.4th 83 as modified by state law from time to time. The judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. With respect to terminations within one year
following a Change of Control only, the Company shall pay Executive’s legal fees
and expenses incurred by Executive in disputing in good faith any issue
hereunder relating to the termination of Executive’s employment. In all other
disputes hereunder, the prevailing party shall reimburse the other party for
legal fees and expenses, to the extent permitted by law.

 

Executive understands that nothing in Section 11 modifies Executive’s at-will
status. Either the Company or Executive can terminate the employment
relationship at any time, with or without cause, subject to the terms of this
Agreement.

 

EXECUTIVE HAS READ AND UNDERSTANDS SECTION 11 WHICH DISCUSSES ARBITRATION.
EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE AGREES, TO THE
EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION
AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

 

12. Covenant Not to Solicit. In consideration for the benefits Executive is to
receive herein Executive agrees that he will not, at any time during the twelve
month period following his termination date, directly or indirectly solicit any
individuals to leave the Company’s employ for any reason or interfere in any
other manner with the employment relationships at the time existing between the
Company and its current or prospective employees.

 

13. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Chairman
of the Compensation Committee of the Board.

 

14. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.



--------------------------------------------------------------------------------

SONICWALL, INC./MATTHEW MEDEIROS

EMPLOYMENT AGREEMENT

Page 11 of 11

 

15. Governing Law. This Agreement shall be governed by the laws of the State of
California.

 

16. Effective Date. This Agreement is effective upon the date it has been
executed by both parties.

 

17. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement:

 

SonicWALL, Inc.    EXECUTIVE David W. Garrison    Matthew Medeiros Chairperson,
Compensation Committee      Board of Directors     